DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 08/06/2020.  
The Claims 19-20 have been canceled by the applicant.

Claim Objections      

Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. 20140219113).

Regarding claim 1 Li disclose, a method for processing a remote interference measurement signal, comprising: 
determining, by a first base station, configuration information of an interference measurement signal para. 49, “the first radio network node 110 acquires configuration information indicating a designated subframe in which the second radio network node 120 is to transmis reference signals for interference measurement”; and 
transmitting, by the first base station, the interference measurement signal according to the configuration information of the interference measurement signal para. 49, “Due to this configuration information, the first radio network node 110 knows when and/or where to send the reference signal”, and
pre-storing, pre-configuring or randomly selecting, by the first base station, at least one parameter set para. 51, “In some examples, the configuration information may be predetermined. In these examples, the first radio network node 110 may obtain the configuration information by determining the configuration information based on an identifier used to identify the first radio network node 110”; or
determining, by the first base station, the parameter set according to configuration of a network function entity (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives), 
wherein the parameter set comprises the following configuration information of the interference measurement signal sequence ID, time domain resource location, and frequency domain location para. 50, “The identifier for identifying the first radio network node 110 may comprise one or more of: a cell identity; Internet Protocol IP address; Public Land Mobile Network identity (PLMN ID); measurement periodicity; geographical information of the first radio network node 110 and the second radio network node 120; downlink/uplink Time Division Duplex configuration (DL/UL TDD configuration) or the like”.
Regarding claim 2 Li disclose, wherein determining, by the first base station, the configuration information of the interference measurement signal comprises: 
determining, by the first base station, a parameter Identification (ID) according to a base station ID of the first base station para. 49, “determining the configuration information based on an identifier for identifying the first radio network node 110”; and 
determining, by the first base station, a parameter set according to the parameter ID, the parameter set comprising at least one type of configuration information of the interference measurement signal para. 47, 50, “the first radio network node 110 obtains configuration information for indicating a designated subframe in which a reference signal for measurement of the interference is to be transmitted (…). The identifier for identifying the first radio network node 110 may comprise one or more of: a cell identity; Internet Protocol IP address; Public Land Mobile Network identity (PLMN ID); measurement periodicity".
Regarding claim 3 Li disclose, wherein the interference measurement signal is a signal for measuring a degree of interference between base stations, wherein the degree of interference between base stations comprises at least one of the following: 
a degree of interference of a downlink signal of the first base station to an uplink signal of another base station para. 47, 146, “subframe 4 is a pre-determined, or pre-set, subframe for flexible DL/UL. In order to measure eNB-to-eNB interference, in radio frame m, cell 2 operates in DL according to aforementioned TDD configuration, while cell 1 is configured to either DL or UL as determined by the first radio network node 110”, or 
a degree of interference of the downlink signal of the first base station to the downlink signal of a terminal served by another base station. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives. 
Regarding claim 4 Li disclose, wherein the parameter set further comprises at least one of the following configuration information of the interference measurement signal: sequence length, bandwidth, sub-carrier spacing or transmitting power para. 83, “The first radio network node 110 may need to obtain information about transmission power of the reference signals from the second radio network node according to known methods”.
Regarding claim 5 Li disclose, further comprising: reporting, by the first base station, the parameter set to the network function entity para. 116, “the first radio network node 110 may signal, or send, the measurement results, i.e. the value of the interference, to the second radio network node 120 e.g. via a backhaul connection such as X2 link”.
Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to the method on claim 1.
 Regarding claims 12-13 the limitations of claims 12-13 are rejected in the same manner as analyzed above with respect to claims 2 and 4, respectively.
Regarding claim 14 Li disclose, further comprising:
detecting, by the second base station, the interference measurement signal according to the parameter set, and obtaining measurement results para. 78-81, “according to preferred embodiments, the second radio network node 120 does always transmit the reference signal. Thus, the decision on whether or not to perform a measurement is left solely to the first radio network node 110. The first radio network node 110 determines a value of the interference based on the reference signal. In this manner, the first radio network node 110 completes, or finalizes, the measurement of the interference”. The example described herein on Fig. 2 shows a predefined configuration where one of the two can be the base station that measures the interference while receiving the reference signal based on the initial configuration parameters, which can obviously be reversed if the second base station is the indicated in the initial negotiation of the configuration to obtain the interference value. Therefore to one with ordinary skill in the art will understand that Li disclose this limitation.;
the measurement results comprise at least one of the following: 
the parameter ID of the interference measurement signal para. 92, “The specific radio frame number i of DL Tx for the measured cell is defined as follows: i=.theta..sub.1(id,M,DL/ULconf,Timing) where ID may be a physical cell identifier (PCI), IP address, PLMN ID or any identifier which can identify the measured cell”, 
the receiving power of the interference measurement signal and 
the receiving delay of the interference measurement signal. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives.
Regarding claim 15 Li disclose, further comprising: 
reporting, by the second base station, the measurement results to the network function entity para. 116, “the first radio network node 110 may signal, or send, the measurement results, i.e. the value of the interference, to the second radio network node 120 e.g. via a backhaul connection such as X2 link”, or, 
conducting, by the second base station, interference management according to the measurement results. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives. 
Regarding claim 16 Li disclose, further comprising: 
in response to the receiving power of the interference measurement signal exceeding a first threshold para. 66, Fig. 2, “The configuring, according to the first embodiments and/or the second embodiments, may be performed based on a need for measurement of the interference. As an example, if an indication of the need is above a threshold value relating to the need, then the first radio network node 110 configures the designated subframe as the uplink subframe, whereby reception, in action 205, of the reference signal is enabled. In turn, this implies that action 206 may be performed”, 
reporting, by the second base station, the measurement results to the network function entity, or 
conducting interference management, wherein the first threshold is pre-configured, or configured by the network function entity para. 84, “The first radio network node 110 may adapt transmit power, Tx power, of the first radio network node 110 based on the value. Typically, when the value of interference is above a threshold for the value of interference, the transmit power of the first radio network node 110 is increased. Likewise, when the value of interference is below the threshold for the value of interference, the transmit power of the first radio network node 110 may be decreased”.
The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives. 
Claim 17 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 18 recites an apparatus corresponding to the method of claim 18 and thus is rejected under the same reason set forth in the rejection of claim 11.
Regarding claim 21 the limitations of claim 21 are rejected in the same manner as analyzed above with respect to the method on claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. 20140219113) in view of Shen (U.S. Pub. 20210337510). 

Regarding claim 8 Li does not specifically disclose, wherein the time domain resource location is represented by at least one of the following: a period and a slot offset in a period. However Shen teaches para. 21-22, “the third configuration information is configured for determining the time-domain starting location of the first UL/DL configuration information in the time period corresponding to the target configuration information may include that: the third configuration information is configured for determining a slot offset of the first UL/DL configuration information relative to a reference slot in the time period corresponding to the target configuration information”; a period, a slot offset in a period and the number of repetitions in a period; a period, a slot offset in a period, the number of repetitions in a period, a time domain resource granularity, and a symbol location in a time slot; a time domain resource granularity and a symbol location in a time slot; or a start time of a time domain resource of the interference measurement signal and a duration of the time domain resource of the interference measurement signal. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen only one of the alternatives.
Li and Shen are analogous because they pertain to the field of wireless communication and, more specifically, to measurements of interference in the network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen in the system of Li so the system can accurately determine the appropriated parameters for the configuration information. The motivation for doing so would have been to avoid the interference between the signal of the first cell with the second cell. 
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 8.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sung (U.S. Pat. 10193727), which disclose, selective muting of transmission of reference signals to reduce interference in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471